Exhibit 10.2

TRANSITION AND SEPARATION AGREEMENT

This Transition and Separation Agreement (the “Agreement”) by and between
Dominique Charmot, Ph.D. (“Executive”) and Ardelyx, Inc. (the “Company”), is
made effective as of the date Executive signs this Agreement (the “Effective
Date”) with reference to the following facts:

A. Executive is the Company’s Chief Scientific Officer and a member of the
Company’s Board of Directors (the “Board”).

B. Executive and the Company entered into a Change in Control Severance
Agreement dated June 14, 2014 (the “Severance Agreement”) pursuant to which the
Executive has certain severance rights for a covered termination and certain
continuing obligations to the Company.

C. Executive’s employment with the Company, status as an officer and employee of
the Company, and membership on the Company’s Board and any committees thereof
will end effective upon the Resignation Date (as defined below).

D. Executive and the Company want to end their relationship amicably and also to
establish the obligations of the parties including, without limitation, all
amounts due and owing to the Executive.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the parties agree as follows:

1. Resignation Date. Executive acknowledges and agrees that his status as an
officer and employee of the Company and his membership on the Board and any
committees thereof will end effective as of December 23, 2014 (the “Resignation
Date”). Executive hereby agrees to execute such further document(s) as shall be
determined by the Company as necessary or desirable to give effect to the
termination of Executive’s status as an officer of the Company and member of the
Board; provided that such documents shall not be inconsistent with any of the
terms of this Agreement. From the Effective Date through the Resignation Date,
the Executive’s employment with the Company shall continue in effect, and
Executive shall enjoy the same salary, benefits and other compensation terms as
in effect on the Effective Date.

2. Transition. During the period commencing on the Effective Date and ending on
(a) the Resignation Date, or (b) such earlier date as Executive resigns his
employment or the Company terminates Executive’s employment for Cause (as
defined in the Severance Agreement) Executive shall continue to be employed by
the Company in the full-time position of Chief Scientific Officer and to receive
salary and benefits as in effect as of the Effective Date. All compensation paid
to Executive pursuant to this Section 2 shall be subject to standard payroll
deductions and withholding.

3. Severance Payments and Benefits. The Company hereby agrees, subject to
Executive delivering to the Company a General Release of Claims substantially in
the form attached hereto as Exhibit A (the “Release of Claims”) on the
Resignation Date, Executive not revoking the Release of Claims within the seven
(7)-day period following his execution of the Release of Claims (the “Revocation
Period”), and Executive’s performance of his continuing obligations pursuant to
this Agreement and the Proprietary Information and Inventions Assignment
Agreement entered into between Executive and the Company, as of November 1, 2007
(the “Confidential Information Agreement”), to provide the payments and benefits
set forth in this Section 3.



--------------------------------------------------------------------------------

(a) Severance Payments. Subject to the continued effectiveness of this Agreement
and the Release of Claims as of such date, on the first business day following
the Revocation Period, the Company shall make a lump sum payment to Executive
equal to twelve (12) months’ of his then-current base salary but no later than
December 31, 2014 provided that the Revocation Period has lapsed by such date
(the “Severance Payment”). The Severance Payment shall be subject to standard
payroll deductions and withholding.

(b) COBRA Reimbursement. Provided that Executive timely elects to receive
continued healthcare coverage pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended, or applicable state law (collectively
referred to as “COBRA”), the Company will reimburse COBRA premiums paid by the
Executive for the lesser of (i) twenty-four (24) months, or (ii) the date upon
which Executive is otherwise no longer eligible for COBRA continuation coverage.

(c) Restricted Stock. Effective as of the day after the end of the Revocation
Period, and provided that Executive has not revoked this Agreement or the
Release of Claims during the Revocation Period, all outstanding shares of Common
Stock held by the Executive shall become fully vested, and the Company’s right
of repurchase of such shares shall lapse, on such date.

(d) Benefits. Executive understands and agrees that, notwithstanding his right
to receive the Severance Payment, Executive shall not be eligible to participate
in or accrue benefits under any Company benefit plan for which status as an
employee of the Company is a condition of such participation or accrual. To the
extent that Executive was deemed eligible to participate, as an employee, in any
Company benefit plan, he hereby waives his participation.

4. Final Paycheck; Payment of Accrued Wages and Expenses.

(a) Final Paycheck. On the Resignation Date, the Company will pay Executive all
accrued but unpaid base salary and all accrued and unused vacation or other paid
time off earned through the Resignation Date, subject to standard payroll
deductions and withholding. Executive is entitled to these payments regardless
of whether Executive executes this Agreement or a Release of Claims (as defined
below).

(b) Annual Bonus. Subject to the continued effectiveness of this Agreement and
the Release of Claims as of such date, on the first business day following the
Revocation Period, the Company shall pay the Executive his annual bonus for 2014
in a lump sum payment in an amount equal to twenty-five percent (25%) of his
then current base salary but no later than December 31, 2014 provided that the
Revocation Period has lapsed by such date (the “Bonus Payment”). The Bonus
Payment shall be subject to standard payroll deductions and withholding.

(c) Business Expenses. The Company shall reimburse Executive for all outstanding
expenses incurred prior to the Resignation Date which are consistent with the
Company’s policies in effect from time to time with respect to travel and other
business expenses, subject to the Company’s requirements with respect to
reporting and documenting such expenses, including, without limitation, expenses
incurred pursuant to Executive’s services as a director of any of the Company’s
subsidiaries. Executive is entitled to these payments regardless of whether
Executive executes this Agreement or a Release of Claims (as defined below).

 

2



--------------------------------------------------------------------------------

5. Full Payment. Executive acknowledges that the payment and arrangements herein
shall constitute full and complete satisfaction of any and all amounts properly
due and owing to Executive as a result of his employment with the Company and
the termination thereof. Executive further acknowledges that, other than the
Confidential Information Agreement and the agreements under which Executive
acquired his shares of the Company’s Common Stock (the “Stock Agreements”), this
Agreement shall supersede each agreement entered into between Executive and the
Company regarding Executive’s employment, including, without limitation, the
Severance Agreement and any offer letter, or employment agreement and each such
agreement other than the Stock Agreements and the Confidential Information
Agreement shall be deemed terminated and of no further effect as of the
Resignation Date.

6. Executive’s Release of the Company. Executive agrees that the consideration
set forth in this Agreement represents settlement in full of all outstanding
obligations owed to Executive by the Company and its current and former
officers, directors, employees, agents, investors, attorneys, affiliates,
divisions, and subsidiaries, and predecessor and successor corporations and
assigns (collectively, the “Releasees”).

(a) Executive, on his own behalf and on behalf of his family members, heirs,
executors, administrators, agents, and assigns, hereby and forever releases the
Releasees from, and agrees not to sue concerning, or in any manner to institute,
prosecute, or pursue, any claim, complaint, charge, duty, obligation, or cause
of action relating to any matters of any kind, whether presently known or
unknown, suspected or unsuspected, that Executive may possess against any of the
Releasees arising from any omissions, acts, facts, or damages that have occurred
up until and including the Effective Date of this Agreement, including, without
limitation:

(i) any and all claims relating to or arising from Executive’s employment
relationship with Company and the termination of that relationship;

(ii) any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; breach of covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; fraud; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; conversion; and disability benefits;

(iii) any and all claims for violation of any federal, state, or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964; the Civil Rights Act of 1991; the Rehabilitation Act of 1973; the
Americans with Disabilities Act of 1990; the Equal Pay Act; the Fair Labor
Standards Act, except as prohibited by law; the Fair Credit Reporting Act; the
Age Discrimination in Employment Act of 1967; the Older Workers Benefit
Protection Act; the Employee Retirement Income Security Act of 1974; the Worker
Adjustment and Retraining Notification Act; the Family and Medical Leave Act,
except as prohibited by law; the Sarbanes-Oxley Act of 2002, except as
prohibited by law; the Uniformed Services

 

3



--------------------------------------------------------------------------------

Employment and Reemployment Rights Act; the California Family Rights Act; the
California Labor Code, except as prohibited by law; the California Workers’
Compensation Act, except as prohibited by law; and the California Fair
Employment and Housing Act;

(iv) any and all claims for violation of the federal or any state constitution;

(v) any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination;

(vi) any claim for any loss, cost, damage, or expense arising out of any dispute
over the non-withholding or other tax treatment of any of the proceeds received
by Executive as a result of this Agreement;

(vii) any and all claims for attorneys’ fees and costs.

(b) Executive agrees that the release set forth in this section shall be and
remain in effect in all respects as a complete general release as to the matters
released. This release does not extend to any obligations incurred under this
Agreement or the Stock Agreements. This release does not release claims or
rights that cannot be released as a matter of law, including, but not limited
to, claims under Division 3, Article 2 of the California Labor Code (which
includes California Labor Code Section 2802 regarding indemnity for necessary
expenditures or losses by Executive) any other indemnification, defense, or
hold-harmless rights Executive may have, and Executive’s right to bring to the
attention of the Equal Employment Opportunity Commission or California
Department of Fair Employment and Housing claims of discrimination, harassment
or retaliation; provided, however, that Executive does release his right to
obtain damages for any such claims. This release does not release claims or
rights that the Executive may have as a shareholder of the Company or for
benefits under any benefit plan or to participation in any such plan pursuant to
the terms thereof or applicable law.

(c) Executive acknowledges that he has been advised to consult with legal
counsel and is familiar with the provisions of California Civil Code
Section 1542, a statute that otherwise prohibits unknown claims, which provides
as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

Executive, being aware of said code section, agrees to expressly waive any
rights he may have thereunder, as well as under any other statute or common law
principles of similar effect.

 

4



--------------------------------------------------------------------------------

7. Non-Disparagement; Transfer of Company Property. Executive further agrees
that:

(a) Non-Disparagement. Executive agrees that he shall not disparage, criticize
or defame the Company, its affiliates and their respective affiliates,
directors, officers, agents, partners, stockholders, employees, products,
services, technology or business, either publicly or privately. The Company
agrees that it shall not, and it shall instruct its officers and members of the
Board to not, disparage, criticize or defame Executive, either publicly or
privately. Nothing in this Section 7(a) shall have application to any evidence
or testimony required by any court, arbitrator or government agency.

(b) Transfer of Company Property. On or before the Resignation Date, Executive
shall turn over to the Company all files, memoranda, records, and other
documents, and any other physical or personal property which are the property of
the Company and which he has in his possession, custody or control at the
Resignation Date.

8. Confidentiality; Non-Solicitation.

(a) Confidentiality. While Executive is employed by the Company, and thereafter,
Executive shall not directly or indirectly disclose or make available to any
person, firm, corporation, association or other entity for any reason or purpose
whatsoever, any Confidential Information (as defined below). On and after the
Resignation Date, the Company’s Vice Presidents and Senior Directors shall use
all reasonable efforts not to provide any Company Confidential Information to
Executive and the Company shall terminate all electronic and other access to the
Company’s Confidential Information by Executive. On the Resignation Date, all
Confidential Information in Executive’s possession that is in written or other
tangible form (together with all copies or duplicates thereof, including
computer files) shall be returned to the Company and shall not be retained by
Executive or furnished to any third party, in any form except as provided
herein; provided, however, that Executive shall not be obligated to treat as
confidential, or return to the Company copies of any Confidential Information
that (i) was publicly known at the time of disclosure to Executive, (ii) becomes
publicly known or available thereafter other than by any means in violation of
this Agreement, the Confidential Information Agreement or any other duty owed to
the Company by any person or entity, or (iii) is lawfully disclosed to Executive
by a third party. For purposes of this Agreement, the term “Confidential
Information” shall mean information, technical data, know-how or trade secrets
disclosed to Executive or known by Executive as a consequence of or through his
or her relationship with the Company, relating to research, products,
developments, inventions, processes, techniques, chemical structures, finances,
business plans or regulatory strategies of the Company and its affiliates. In
addition, for the avoidance of doubt, Executive shall continue to be subject to
the Confidential Information Agreement.

(b) Non-Solicitation. In addition to each Executive’s obligations under the
Confidential Information Agreement, Executive shall not for a period of two (2)
years following Executive’s termination of employment for any reason, either on
Executive’s own account or jointly with or as a manager, agent, officer,
employee, consultant, partner, joint venturer, owner or stockholder or otherwise
on behalf of any other person, firm or corporation, directly or indirectly
solicit or attempt to solicit away from the Company any of its officers or
employees or offer employment to any person who is an officer or employee of the
Company; provided, however, that a general advertisement to which an employee of
the Company responds shall in no event be deemed to result in a breach of this
Section 8(b). Executive also agrees not to harass or disparage the Company or
its employees, clients, directors or agents or divert or attempt to divert any
actual or potential business of the Company. If it is determined by a court of
competent jurisdiction in any state that any

 

5



--------------------------------------------------------------------------------

restriction in this Section 8(b) is excessive in duration or scope or is
unreasonable or unenforceable under the laws of that state, it is the intention
of the parties that such restriction may be modified or amended by the court to
render it enforceable to the maximum extent permitted by the law of that state.

9. Executive Representations. Executive warrants and represents that (a) he has
not filed or authorized the filing of any complaints, charges or lawsuits
against the Company or any affiliate of the Company with any governmental agency
or court, and that if, unbeknownst to Executive, such a complaint, charge or
lawsuit has been filed on his behalf, he will use reasonable best efforts to
immediately cause it to be withdrawn and dismissed, and (b) he has no known
workplace injuries or occupational diseases and has been provided and/or has not
been denied any leave requested under the Family and Medical Leave Act or any
similar state law, and (c) he has received the Company’s Insider Trading
Compliance Policy and agrees to continue to abide by all applicable terms
therein, including specifically, Section IV (C) which states, “With the
exception of the preclearance requirement, the insider trading laws continue to
apply to all transactions in the Company’s securities even after termination of
service of service to the Company. If an individual is in the possession of
material non-public information when his or her service terminates, that
individual may not trade in the Company’s securities until that information has
become public or is no longer material.”

10. No Assignment by Executive. Executive warrants and represents that no
portion of any of the matters released herein, and no portion of any recovery or
settlement to which Executive might be entitled, has been assigned or
transferred to any other person, firm or corporation not a party to this
Agreement, in any manner, including by way of subrogation or operation of law or
otherwise. If any claim, action, demand or suit should be made or instituted
against the Company or any other Releasee because of any actual assignment,
subrogation or transfer by Executive, Executive agrees to indemnify and hold
harmless the Company and all other Releasees against such claim, action, suit or
demand, including necessary expenses of investigation, attorneys’ fees and
costs. In the event of Executive’s death, this Agreement shall inure to the
benefit of Executive and Executive’s executors, administrators, heirs,
distributees, devisees, and legatees. None of Executive’s rights or obligations
may be assigned or transferred by Executive, other than Executive’s rights to
payments hereunder, which may be transferred only upon Executive’s death by will
or operation of law.

11. Governing Law. This Agreement shall be construed and enforced in accordance
with, and the rights of the parties shall be governed by, the laws of the State
of California or, where applicable, United States federal law, in each case,
without regard to any conflicts of laws provisions or those of any state other
than California.

12. Miscellaneous. This Agreement, together with the Confidential Information
Agreement, the Stock Agreements and the form of General Release of Claims
attached as Exhibit A hereto comprise the entire agreement between the parties
with regard to the subject matter hereof and supersedes, in their entirety, any
other agreements between Executive and the Company with regard to the subject
matter hereof. Executive acknowledges that there are no other agreements,
written, oral or implied, and that he may not rely on any prior negotiations,
discussions, representations or agreements. This Agreement may be modified only
in writing, and such writing must be signed by both parties and recited that it
is intended to modify this Agreement. This Agreement may be executed in separate
counterparts, each of which is deemed to be an original and all of which taken
together constitute one and the same agreement.

 

6



--------------------------------------------------------------------------------

13. Company Assignment and Successors. The Company shall assign its rights and
obligations under this Agreement to any successor to all or substantially all of
the business or the assets of the Company (by merger or otherwise). This
Agreement shall be binding upon and inure to the benefit of the Company and its
successors, assigns, personnel and legal representatives.

14. Maintaining Confidential Information. Executive reaffirms his obligations
under the Confidential Information Agreement. Executive acknowledges and agrees
that the payments provided in Sections 2 and 3 above shall be subject to
Executive’s continued compliance with Executive’s obligations under the
Confidential Information Agreement.

15. Executive’s Cooperation. Executive further agrees that:

(a) Transition. From the Effective Date through the Resignation Date, Executive
shall continue to provide full-time services to the Company, shall continue to
discharge all duties of the position of the Chief Scientific Officer (“CSO”)
until such time as a new is retained, and shall cooperate with the Company in
the preparation and presentation of public statements regarding Executive’s
planned departure from the Company and provide reasonable assistance to the new
CSO and other members of management. Following the Resignation Date, except as
provided in Section 15(b), below or otherwise agreed by Executive, Executive’s
obligation of continued cooperation shall be limited to the provision of
reasonable assistance with respect to intellectual property matters relating to
the Company’s issued patents and patent applications pending as of the
Resignation Date.

(b) Investigations. After the Resignation Date, Executive shall use reasonable
efforts to cooperate with the Company and its affiliates, upon the Company’s
reasonable request, with respect to any internal investigation or
administrative, regulatory or judicial proceeding involving matters within the
scope of Executive’s duties and responsibilities to the Company or its
affiliates during his employment with the Company (including, without
limitation, Executive being available to the Company upon reasonable notice for
interviews and factual investigations, appearing at the Company’s reasonable
request to give testimony without requiring service of a subpoena or other legal
process, and turning over to the Company all relevant Company documents which
are or may have come into Executive’s possession during his employment);
provided, however, that any such request by the Company shall not be unduly
burdensome or interfere with Executive’s personal schedule or ability to engage
in gainful employment, consulting or other work, and the Company shall pay, upon
invoicing by Executive, all reasonably incurred fees for his time in so
cooperating (which shall not exceed one thousand dollars ($1,000) per eight hour
day), and reimburse Executive for his actual, reasonable, out-of-pocket expenses
(including without limitation, any and all reasonable attorney’s fees and costs)
incurred in connection with providing any such cooperation.

(Signature page(s) follow)

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Transition and Separation
Agreement to be duly executed and delivered as of the date indicated next to
their respective signatures below.

 

DATED: September 4, 2014        

/s/ Domnique Charmot, Ph.D.

    Dominique Charmot, Ph.D.     ARDELYX, INC. DATED: September 4, 2014        
By:  

/s/ Mike Raab

      Mike Raab, President & CEO

 

S-1



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE OF CLAIMS

This General Release of Claims (“Release”) is entered into as of             ,
between Dominique Charmot, Ph.D. (“Executive”) and Ardelyx, Inc. (the “Company”)
(collectively referred to herein as the “Parties”), effective eight (8) days
after Executive’s signature hereto (the “Effective Date”), unless Executive
revokes his acceptance of this Release as provided in Paragraph 1(c), below.

1. Executive’s Release of the Company.

(a) Executive, on his own behalf and on behalf of his family members, heirs,
executors, administrators, agents, and assigns, hereby and forever releases the
Company and its current and former officers, directors, employees, agents,
investors, attorneys, affiliates, divisions, and subsidiaries, and predecessor
and successor corporations and assigns (the “Releasees”) from, and agrees not to
sue concerning, or in any manner to institute, prosecute, or pursue, any claim,
complaint, charge, duty, obligation, or cause of action relating to any matters
of any kind, whether presently known or unknown, suspected or unsuspected, that
Executive may possess against any of the Releasees arising from any omissions,
acts, facts, or damages that have occurred up until and including the date
Executive signs this Release, including, without limitation:

(i) any and all claims relating to or arising from Executive’s employment
relationship with Company and the termination of that relationship;

(ii) any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; breach of covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; fraud; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; conversion; and disability benefits;

(iii) any and all claims for violation of any federal, state, or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964; the Civil Rights Act of 1991; the Rehabilitation Act of 1973; the
Americans with Disabilities Act of 1990; the Equal Pay Act; the Fair Labor
Standards Act, except as prohibited by law; the Fair Credit Reporting Act; the
Age Discrimination in Employment Act of 1967; the Older Workers Benefit
Protection Act; the Employee Retirement Income Security Act of 1974; the Worker
Adjustment and Retraining Notification Act; the Family and Medical Leave Act,
except as prohibited by law; the Sarbanes-Oxley Act of 2002, except as
prohibited by law; the Uniformed Services Employment and Reemployment Rights
Act; the California Family Rights Act; the California Labor Code, except as
prohibited by law; the California Workers’ Compensation Act, except as
prohibited by law; and the California Fair Employment and Housing Act;

(iv) any and all claims for violation of the federal or any state constitution;

 

A-1



--------------------------------------------------------------------------------

(v) any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination;

(vi) any claim for any loss, cost, damage, or expense arising out of any dispute
over the non-withholding or other tax treatment of any of the proceeds received
by Executive as a result of the Transition and Separation Agreement entered into
between the Parties as of September 4, 2014 (the “Transition and Separation
Agreement”);

(vii) any claim for breach of contract or breach of the implied covenant of good
faith and fair dealing;

(viii) any and all claims for attorneys’ fees and costs.

(b) Executive agrees that the release set forth in this Section shall be and
remain in effect in all respects as a complete general release as to the matters
released. This release does not extend to any obligations incurred under the
Transition and Separation Agreement or the Stock Agreements (each as defined in
the Transition and Separation Agreement). This release does not release claims
or rights that cannot be released as a matter of law, including, but not limited
to, claims under Division 3, Article 2 of the California Labor Code (which
includes California Labor Code Section 2802 regarding indemnity for necessary
expenditures or losses by Executive) any other indemnification, defense, or
hold-harmless rights Executive may have, and Executive’s right to bring to the
attention of the Equal Employment Opportunity Commission or California
Department of Fair Employment and Housing claims of discrimination, harassment
or retaliation; provided, however, that Executive does release his right to
obtain damages for any such claims. This release does not release claims or
rights that the Executive may have as a shareholder of the Company or for vested
benefits under any benefit plan or to continued participation in any such plan
pursuant to the terms thereof or applicable law.

(c) Acknowledgment of Waiver of Claims under ADEA. Executive acknowledges that
he is waiving and releasing any rights he may have under the Age Discrimination
in Employment Act of 1967 (“ADEA”), and that this waiver and release is knowing
and voluntary. Executive acknowledges that this waiver and release does not
apply to any rights or claims that may arise under the ADEA after the Effective
Date of this Release. Executive acknowledges that the consideration given for
this waiver and release is in addition to anything of value to which Executive
was already entitled. Executive further acknowledges that he has been advised by
this writing that: (a) he should consult with an attorney prior to executing
this Release; (b) he has twenty-one (21) days within which to consider this
Release; (c) he has seven (7) days following his execution of this Release to
revoke this Release; (d) this Release shall not be effective until after the
revocation period has expired and Executive will not receive the severance and
other benefits provided by Section 3 of the Transition and Separation Agreement;
and (e) nothing in this Release prevents or precludes Executive from challenging
or seeking a determination in good faith of the validity of this waiver under
the ADEA, nor does it impose any condition precedent, penalties, or costs for
doing so, unless specifically authorized by federal law. In the event Executive
signs this Release and returns it to the Company’s General Counsel in less than
the 21-day period identified above, Executive hereby acknowledges that he has
freely and voluntarily chosen to waive the time period allotted for considering
this Release. To revoke his acceptance of this Release, Executive must contact
the Company’s General Counsel by email at egrammer@ardelyx.com no later than 5
p.m. on the 7th day following Executive’s signature of this Release.

 

A-2



--------------------------------------------------------------------------------

(d) California Civil Code Section 1542. Executive acknowledges that he has been
advised to consult with legal counsel and is familiar with the provisions of
California Civil Code Section 1542, a statute that otherwise prohibits unknown
claims, which provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

Executive, being aware of said code section, agrees to expressly waive any
rights he may have thereunder, as well as under any other statute or common law
principles of similar effect.

2. Executive Representations. Executive represents and warrants that:

(a) To Executive’s knowledge, Executive has returned to the Company all Company
property in Executive’s possession and if he discovers additional Company
property in his possession he will promptly return it to the Company;

(b) Except as Executive has informed the Company in writing, Executive is not
owed wages, commissions, bonuses or other compensation, other than any payments
that become due under Sections 3 and 4(b) of the Transition and Separation
Agreement;

(c) During the course of Executive’s employment Executive did not sustain any
injuries for which Executive might be entitled to compensation pursuant to
worker’s compensation law or Executive has disclosed any injuries of which he is
currently, reasonably aware for which he might be entitled to compensation
pursuant to worker’s compensation law;

(d) From the date Executive executed the Transition and Separation Agreement
through the date Executive executes this Release, Executive has not made any
disparaging comments about the Company, nor will Executive do so in the future;
and

(e) Executive has not initiated any adversarial proceedings of any kind against
the Company or against any other person or entity released herein, nor will
Executive do so in the future with respect to any claims released hereby, except
as specifically allowed by this Release.

3. Continuing Obligations. Executive reaffirms his obligations under the
Transition and Separation Agreement and under the Confidential Information
Agreement (as defined in the Transition and Separation Agreement).

4. Cooperation with the Company. Executive reaffirms his obligations to
cooperate with the Company pursuant to Section 15 of the Transition and
Separation Agreement.

5. Severability. The provisions of this Release are severable. If any provision
is held to be invalid or unenforceable, it shall not affect the validity or
enforceability of any other provision.

 

A-3



--------------------------------------------------------------------------------

6. Choice of Law. This Release shall in all respects be governed and construed
in accordance with the laws of the State of California, including all matters of
construction, validity and performance, without regard to conflicts of law
principles.

7. Integration Clause. This Release and the Transition and Separation Agreement,
the Confidential Information Agreement, and the Option Agreements contain the
Parties’ entire agreement with regard to the transition and separation of
Executive’s employment, and supersede and replace any prior agreements as to
those matters, whether oral or written. This Release may not be changed or
modified, in whole or in part, except by an instrument in writing signed by
Executive and the President & Chief Executive Officer of the Company.

8. Execution in Counterparts. This Release may be executed in counterparts with
the same force and effectiveness as though executed in a single document.
Facsimile signatures shall have the same force and effectiveness as original
signatures.

9. Intent to be Bound. The Parties have carefully read this Release in its
entirety; fully understand and agree to its terms and provisions; and intend and
agree that it is final and binding on all Parties.

(Signature page(s) follow)

 

A-4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound, the Parties have executed
the foregoing on the dates shown below.

 

EXECUTIVE       ARDELYX, INC.

/s/ Dominique Charmot

     

/s/ Mike Raab

Dominique Charmot, Ph.D.       By: Mike Raab       Title: President & CEO Date:
September 4, 2014       Date: September 4, 2014